Citation Nr: 0322629	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for post-traumatic stress disorder (PTSD).


REMAND

In May 2002, the Board, itself, undertook additional 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  That development has been completed.

In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.



VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Additional relevant medical records were obtained subsequent 
to the Board's May 2002 development of this case.  These 
records include the report of a VA psychiatric examination 
(for compensation purposes), which the veteran underwent in 
November 2002.  However, this evidence has not been 
considered by the RO in connection with the issue on appeal.  
Neither has the veteran been apprised of this additional 
evidence and given an opportunity to submit other evidence 
and/or argument in response to it.  So in the interest of 
fairness to him, particularly in light of the recent CAFC's 
decision (the opinion of the GC notwithstanding), this case 
must be remanded to the RO to ensure there is no violation of 
his due process rights.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Additionally, a review of the November 2002 examination 
report indicates that the examiner recorded the veteran's 
history of several occurrences in Vietnam alleged to be in-
service stressors.  The examiner concluded that the veteran 
continued to be severely impaired as a result of traumatic 
experiences during the Vietnam war.  Although the examiner's 
conclusion implies that the veteran has PTSD, the examiner 
did not explicitly render any psychiatric diagnosis.  
Moreover, it appears that the examiner's implicit diagnosis 
of PTSD was based on the impact of all alleged stressors 
described by the veteran.  However, the examiner had been 
instructed to determine if the veteran had PTSD exclusively 
referable to the one alleged stressor verified by the 
record-namely, the helicopter crash in Vietnam in July 1969 
when members of his unit were killed.  Further development of 
the evidence is required to clarify the basis upon which the 
examiner's conclusion is predicated.  

Accordingly, this case hereby is REMANDED to the RO for the 
following additional actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claim and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  

2.  Return the examination report to the 
psychiatrist who examined the veteran in 
November 2002.  Ask the physician to 
provide an addendum which explicitly 
states whether the veteran has PTSD and, 
if so, whether his PTSD is referable to 
the one verified stressor described in 
the Board's May 2002 development 
memorandum (i.e., the helicopter crash 
in Vietnam in July 1969 when members of 
his unit were killed).  

The claims folder and a copy of this 
REMAND should be made available for the 
examiner's review prior to the 
preparation of the addendum.  It is 
imperative that the additional questions 
posed by this REMAND be answered so the 
Board has all information necessary to 
adjudicate the pending claim.  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the claim in light of 
the additional medical opinion obtained 
and any other additional evidence 
submitted.  If the benefit sought on 
appeal is not granted, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




